Title: H. G. Letter IV, 24 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 24, 1789.
You will perceive, my dear Sir, from the sketch, I have given you, that though the present Governor has a just title to credit for his exertions in the late revolution; yet the degree of credit to which he is truly entitled has been immodestly exaggerated. It is to be wished, nevertheless, for the honor and interest of the state, that his administration since the peace was proportionably commendable. But with the close of the war, the scene of merit closes. All that succeeds is either negative, or mischievous.
It may seem strange to some, that a man who had behaved well in one situation, should be so entirely defective or faulty in another. But when acquainted with human nature, and its history, on a large scale, will be sensible that there is nothing extraordinary in the thing. Many of those who have proved the worst scourges of society, have, in the commencement of their career, been its brightest ornaments. These fair beginnings, are sometimes the effect of premeditation, to pave the way to future mischief: at other times, they are the natural result of a mixed character placed in favorable circumstances.
In all struggles for liberty, the leaders of the people have fallen under two principal discriminations: those who, to a conviction of the real usefulness of civil liberty, join a sincere attachment to the public good; and those who are of restless and turbulent spirits, impatient of constraint, averse to all power or superiority, which they do not themselves enjoy. With men of the latter description, the transition from demagogues to despots, is neither difficult nor uncommon.
Mr. Clinton, as a zealous advocate for American independence, in the course of a war, in which the cause to which he was attached was every moment exposed to the most critical hazards, under the influence of a sense of continual danger to that cause, and of course to himself as one of its supporters, was naturally led to activity and exertion. But such a situation affords a very partial and imperfect view of his character. No certain conclusion can be drawn from it of the general disposition and principles of the man. These can only be estimated with certainty in situations in which the passions have their natural and ordinary course, free from any violent impulse of any kind.
It is therefore in the peace-administration of Mr. Clinton, that we may expect to find the best materials for judging of his fitness or unfitness to govern. These I shall endeavor to explore in some succeeding letters; concluding the present with this general observation, that I do not recollect a single measure of public utility since the peace, for which the state is indebted to its Chief Magistrate.
Your’s, with sincere regard,
H___ G___


To ___ ___. Esq.
}


Suffolk County



